Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., appeals the district court’s order denying his motion for reconsideration in a closed 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Hunt, No. 5:11-cv-00035-D (E.D.N.C. Aug. 8, 2016). We deny Davis’ motions to remand and to appoint a guardian ad litem. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED